OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN. TEXAS 78711


            OFFICIAL BUSINESS - *
            STATE ©F TEXAS - gf :                             3     KKS^' '^"'-^hWP WNEV BOWES
            PENALTY FOR             - £ "                                                        S5
                                                              0 2   1M
  11/24/201^*RIVATE USE                go? ^^^3^^ 0004279596
                                                  0004279596                      NOV25 2014
  GOMEZ, CARLOS          Tr. Ct. No. D?l-D^^^1^9^C:LEDFROMZ":WR>-f783041-04
  On this day, the application for 11 07 Writ oMHabeas Corpus has been received
  and presented/to the Court.                    <r>   '
                                            '"                               Abel Acost;          Clerk

                                CARLOS GOMEZ
                                ESTELLE UNIT - TDC # «2Sfc»
                                264 FM 3478
                                HUNTSVILLE. TX 77320-3322                        ANK



 J^
     ^0
EBN3B   77320